Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is dated this ___ day of _________,
2019, by and between Spectrum Global Solutions, Inc., a Nevada corporation (the
“Company”), and Dominion Capital LLC (the “Holder”).

 

WHEREAS, the Holder beneficially owns and holds (i) that certain Senior Secured
Convertible Promissory Note due October 23, 2019, and (ii) that certain Senior
Secured Convertible Promissory Note due May 18, 2019 (each, an “Original Note”
and together, the “Original Notes”), and the principal amount of each Original
Note issued to the Holder is listed on Schedule A attached hereto;

 

WHEREAS, the Original Notes were originally issued to the Holder on April 23,
2018 and May 18, 2018 (each such date, an “Original Issue Date”), pursuant to
each of (i) that certain Securities Purchase Agreement, dated as of April 23,
2018, which such applicable Original Note was secured by that certain Security
Agreement, dated as of April 23, 2018 (the “April Security Agreement”) and (ii)
that certain Securities Purchase Agreement, dated as of May 18, 2018, which such
applicable Original Note was secured by the April Security Agreement, as amended
by that certain Amendment No. 1 to Security Agreement and Subsidiary Guarantee
of Spectrum Global Solutions, Inc. (the “May Amendment” and together with the
April Security Agreement, the “Original Security Agreement”);

 

WHEREAS, the Holder desires to exchange (the “Exchange”) the Original Notes for
a new Senior Secured Convertible Promissory Note of the Company (the “Exchange
Note”), as set forth and memorialized on Exhibit A attached hereto, and the
Company desires to issue the Exchange Note in exchange for the Original Notes
and, all on the terms and conditions set forth in this Agreement in reliance on
the exemption from registration provided by Section 4(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the obligations of the Company under the Exchange Note will be secured
by all assets of the Company and each Subsidiary (as defined below), pursuant to
the Original Security Agreement, as amended by Amendment No. 2 to Security
Agreement, Intellectual Property Security Agreement and Subsidiary Guarantee of
the Company, dated as of April 17, 2019, between the Company, the Subsidiaries
of Spectrum Global Solutions, Inc. (the “Security Agreement”), except for the
assets of one Subsidiary named therein.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holder hereby agree as follows:

 

Section 1. Exchange. Subject to and upon the terms and conditions set forth in
this Agreement, the Holder agrees to surrender to the Company the Original Notes
and, in exchange therefore, the Company shall issue to the Holder the Exchange
Note.

 

1.1 Closing. On the Closing Date (as defined below), the Company will issue and
deliver (or cause to be issued and delivered) the Exchange Note to the Holder,
or in the name of a custodian or nominee of the Holder, or as otherwise
requested by the Holder in writing, and the Holder will surrender to the Company
the Original Notes. The closing of the Exchange shall occur on the date hereof,
or as soon thereafter as the parties hereto may mutually agree in writing (the
“Closing Date”), subject to the provisions of Section 4 and Section 5 herein.

 



 

 

 

1.2 Section 4(a)(2). Assuming the accuracy of the representations and warranties
of each of the Company and the Holder set forth in Sections 2 and 3 of this
Agreement, the parties hereto acknowledge and agree that the purpose of such
representations and warranties is, among other things, to ensure that the
Exchange qualifies as an exchange of securities under Section 4(a)(2) of the
Securities Act.

 

1.3 Legal Opinion. At the Closing, the Company shall provide a legal opinion of
the Company’s counsel, substantially in the form of Exhibit B attached hereto.
Such opinion shall opine on the availability of an exemption from registration
under the Securities Act as it relates to the Exchange, the tacking of the
holding period of the Exchange Note to each Original Issue Date under Rule 144
of the Securities Act (“Rule 144”) and other matters reasonably requested by the
Holder.

 

Section 2. Representations and Warranties of the Company. The Company represents
and warrants to the Holder that:

 

2.1 Organization and Qualification. Each of the Company and its subsidiaries
(each, a “Subsidiary” and collectively, the “Subsidiaries”) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the respective jurisdiction of its incorporation or organization,
with the requisite power and authority to own and use its respective properties
and assets and to carry on its respective business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or certificates of incorporation,
bylaws or other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or any other agreements, notes or other agreements or documents
executed by the Company and/or the Holder in connection herewith (collectively,
the “Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

2

 

 

2.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s board of directors or
the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below). This Agreement and
each other Transaction Document to which the Company is a party has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2.3 Issuance of Exchange Note. The issuance of the Exchange Note is duly
authorized and, upon issuance in accordance with the terms hereof, the Exchange
Note shall be validly issued, fully paid and non-assessable. The shares of
common stock, par value $0.00001 per share, of the Company (the “Common Stock”)
issued upon conversion of the Exchange Note (the “Underlying Shares”), when
issued and delivered in accordance with the terms of the Exchange Note, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens (as defined below) imposed by the Company, other than restrictions on
transfer under applicable state and federal securities laws. Upon issuance in
accordance herewith, the issuance by the Company of the Exchange Note is exempt
from the registration requirements of the Securities Act under Section 4(a)(2)
of the Securities Act and all of the shares of Common Stock issuable upon
conversion of the Exchange Note will be freely transferable and freely tradable
by the Holder without restriction pursuant to Rule 144, assuming the Holder is
not an Affiliate (as defined below) and the holding period and public
information requirements of Rule 144 have been met. The shares of Common Stock
issuable upon conversion of the Exchange Note shall not bear any restrictive or
other legends or notations. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the shares
underlying the Exchange Note at least equal to the Required Minimum (as defined
below) on the date hereof, which number of reserved shares shall be confirmed
(and adjusted, if necessary) by the Company on a monthly basis. The “Required
Minimum” means, as of any date, the maximum aggregate number of shares of Common
Stock then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any shares of Common Stock issuable upon
conversion in full of the Exchange Note (including shares of Common Stock
issuable as payment of interest on the Exchange Note), ignoring any conversion
limits set forth therein. A “Trading Day” is a day on which the principal
Trading Market on which the Company’s Common Stock trades is open for trading.

 



3

 

 

2.4 No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance of the Exchange Note and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
certificates of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any options, contracts, agreements, liens, security interests, or
other encumbrances (“Liens”) upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

2.5 Acknowledgment Regarding the Exchange. The Company acknowledges and agrees
that the Holder is acting solely in the capacity of an arm’s length third party
with respect to this Agreement and the transactions contemplated hereby and that
such Holder is not (i) an officer or director of the Company, (ii) an Affiliate
of the Company or (iii) to the knowledge of the Company, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the Exchange Act. The Company further acknowledges that the Holder is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby, and any advice given by the Holder or any of its representatives or
agents in connection with this Agreement is merely incidental to the Exchange.
The Company further represents to the Holder that the Company’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

 

2.6 No Commission; No Other Consideration. The Company has not paid or given,
and has not agreed to pay or give, directly or indirectly, any commission or
other remuneration for soliciting the Exchange. The Exchange Note is being
issued exclusively for the exchange of the Original Notes and no other
consideration has or will be paid for the Exchange Note.

 



4

 

 

2.7 Section 4(a)(2) Representation. The Company has not, nor has any person
acting on its behalf, directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the Exchange and the issuance of the Exchange Note pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from delivering the Exchange
Note to the Holder pursuant to Section 4(a)(2) of the Securities Act, nor will
the Company take any action or steps that would cause the Exchange, issuance and
delivery of the Exchange Note to be integrated with other offerings to the
effect that the delivery of the Exchange Note to the Holder would be seen not to
be exempt pursuant to Section 4(a)(2) of the Securities Act.

 

2.8 No Third-party Advisors. Other than legal counsel, the Company has not
engaged any third parties to assist in the solicitation with respect to the
Exchange.

 

2.9 SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) of the Exchange
Act, for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of U.S Securities and Exchange Commission (the “SEC”) with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 



5

 

 

2.10 Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Reports.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  The
Company has the unrestricted right to vote, and (subject to limitations imposed
by applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or any Subsidiary.

 

2.11 Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or any natural person, firm, partnership, association,
corporation, company, trust, business trust or other entity (each, a “Person”)
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the notice and/or application(s) to each
applicable Trading Market (as defined below) for the issuance and the listing of
the shares of Common Stock issuable upon conversion of the Exchange Note for
trading thereon in the time and manner required thereby, and (ii) the filing of
a Form D with the SEC and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).

 

2.12 Capitalization.   No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Other than as set forth
in the SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles any holder thereof to receive, Common Stock. All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any Company
stockholder, the Company’s board of directors or others is required for the
issuance of the Exchange Note.  There are no stockholder agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 



6

 

 

2.13 DTC Eligibility. The Company, through the Company’s transfer agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

 

2.14 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholder or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information. Except for the issuance of the Exchange
Note contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made.

 

2.15 Litigation.  Other than as set forth in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Exchange Note or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 



7

 

 

2.16 Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their respective
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

2.17 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

2.18 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 



8

 

 

2.19 Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries, (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties, and (iii) Liens held by the Holder.  Any real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases with which the Company and
the Subsidiaries are in compliance.

 

2.20 Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise), that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement.  Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

2.21 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate principal amount of
the Exchange Note.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

 



9

 

 

2.22 Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

2.23 Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date.  The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the SEC’s rules and forms.  The Company’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of the Company and
the Subsidiaries as of the end of the period covered by the most recently filed
periodic report filed by the Company pursuant to the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.

 

2.24 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

 



10

 

 

2.25 Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Exchange Note, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

2.26 Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiaries.

 

2.27 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from the OTC Pink marketplace operated by the
OTC Markets Group (“OTC Pink”) or any other exchange or quotation service on
which the Common Stock is or has been listed or quoted (the “Trading Market”) to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

2.28 Application of Takeover Protections.  The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Holder as a result of the Holder and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Exchange Note pursuant to the Exchange.

 

2.29 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Holder or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that the
Holder makes no nor have made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 



11

 

 

2.30 No Integrated Offering. Assuming the accuracy of the Holder’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on any of their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Exchange to be integrated with prior offerings by the Company for purposes of
(i) the Securities Act which would require the registration of any such
securities under the Securities Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

2.31 Solvency. The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).   The SEC Reports set forth as
of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same, are, or should be, reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

2.32 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 



12

 

 

2.33 Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is  in violation of law or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977.

 

2.34 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 

2.35 Acknowledgment Regarding Holder’s Exchange of the Original Notes. The
Company acknowledges and agrees that the Holder is acting solely in the capacity
of an arm’s length party with respect to the Transaction Documents and the
transactions contemplated thereby.

 

2.36 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the issuance or resale of the Exchange
Note or the shares of Common Stock into which the Exchange Note is convertible,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, the Exchange Note or the shares of Common Stock into which the Exchange Note
is convertible, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.

 

2.37 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 



13

 

 

2.38 Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

2.39 Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

2.40 Burdensome Obligations. Except as set forth on Schedule 2.40, the Company
is not a party to any indenture, agreement, lease, contract, deed or other
instrument or subject to any partnership restrictions or has any knowledge of
anything which could have a Material Adverse Effect.

 

2.41 Employee Benefit Plans. The term “Plan” means an “employee pension benefit
plan” (as defined in Section 3 of Employee Retirement Income Security Act of
1974, as amended from time to time (“ERISA”)) which is or has been established
or maintained, or to which contributions are or have been made, by the Company.
Each plan and/or employee benefit plan (as defined in Section 3(3) of ERISA), if
any, maintained by the Company complies in all material respects with all
applicable requirements of law and regulations and all payments and
contributions required to be made with respect to such plans have been timely
made.

 

2.42 Officers and Ownership. As of the date hereof, the Persons set forth in the
SEC Reports (i) hold the respective office or offices, position or positions
(including director positions if a director), in the Company and (ii) except as
may be updated by a subsequent filing of Form 4 or 5, own the percentage of each
and every class of issued and outstanding capital stock, other ownership
interests and/or securities of the Company and the voting power over said
capital stock, other ownership interests and/or securities of the Company.

 



14

 

 

2.43  Rule 506(d) Bad Actor Disqualification Representations and Covenants.

 

(i) No Disqualification Events. Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity as of the date of this Agreement and
on the Closing Date (each, a “Company Covered Person” and, together, “Company
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine (A)
the identity of each person that is a Company Covered Person; and (B) whether
any Company Covered Person is subject to a Disqualification Event. The Company
will comply with its disclosure obligations under Rule 506(e).

 

(ii) Other Covered Persons. The Company is not aware of any person (other than
any Company Covered Person) who has been or will be paid (directly or
indirectly) remuneration in connection with the purchase and sale of the
Exchange Notes who is subject to a Disqualification Event (each, an “Other
Covered Person”).

 

(iii) Reasonable Notification Procedures. With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (A)
any Disqualification Event relating to that Company Covered Person, and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.

 

(iv) Notice of Disqualification Events. The Company will notify the Holder
immediately in writing upon becoming aware of (A) any Disqualification Event
relating to any Company Covered Person and (B) any event that would, with the
passage of time, become a Disqualification Event relating to any Company Covered
Person and/or Other Covered Person.

 

2.44 Affiliate Transactions. Other than as disclosed in the SEC Reports, the
Company has not purchased, acquired or leased any property from, or sold,
transferred or leased any property to, or entered into any other transaction
with (i) any Affiliate, (ii) any officer, director, manager, stockholder or
member of the Company or any Affiliate of any thereof, or (iii) any member of
the immediate family of any of the foregoing, except on terms comparable to the
terms that would prevail in an arms-length transaction between unaffiliated
third parties.

 

2.45 Variable Rate Transactions. Other than as disclosed in the SEC Reports, and
in connection with the transactions contemplated hereby, the Company has not
directly and/or indirectly entered into, any agreement that (except for the
transactions contemplated hereby) could constitute a, nor has the Company any
immediate intention and/or obligation to enter into any, Variable Rate
Transaction (as defined in the Exchange Note).

 



15

 

 

2.46 USA Patriot Act. The Company is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”). No part of the
proceeds of the Exchange Note will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

2.47 Indebtedness; Liens, Etc. Except for Permitted Indebtedness and Permitted
Liens, the Company has no Indebtedness nor any Liens other than as disclosed on
Schedule 2.47. “Permitted Indebtedness” means Indebtedness of the Company
evidenced by the Exchange Note, this Agreement and/or any other Transaction
Document in favor of the Holder, including all Liabilities (as defined below),
and any other Indebtedness of the Company outstanding as of the date hereof as
disclosed to the Holder in the Disclosure Schedules (as defined in the Security
Agreement). “Permitted Lien” has the meaning set forth in the Security
Agreement. “Liabilities” means all direct or indirect liabilities, Indebtedness
and obligations of any kind of Company to the Holder, howsoever created, arising
or evidenced, whether now existing or hereafter arising (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, or otherwise,
including, but not limited to, pursuant to the Exchange Note, this Agreement
and/or any of the other Transaction Documents, all accrued but unpaid interest
on the Exchange Note the principal, any letter of credit, any standby letter of
credit, and/or outside attorneys’ and paralegals’ fees or charges relating to
the preparation of the Transaction Documents and the enforcement of the Holder’s
rights, remedies and powers under this Agreement, the Exchange Note and/or the
other Transaction Documents.

 

2.48 Bankruptcy Status; Indebtedness. The Company has no current intention or
expectation to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the applicable
representation date. All outstanding material secured and unsecured Indebtedness
(as defined below) of the Company, or for which the Company has commitments, is
set forth in the SEC Reports.

 

2.49 No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Exchange
Note or the Underlying Shares.

 



16

 

 

2.50 Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

Section 3. Representations and Warranties of the Holder. The Holder represents
and warrants to the Company that:

 

3.1 Ownership of the Original Notes. The Holder is the legal and beneficial
owner of each of the Original Notes. The Holder paid for each of the Original
Notes and has continuously held each of the Original Notes since the Holder’s
purchase of each of the Original Notes. The Holder, individually or through an
affiliate, owns each of the Original Notes outright and free and clear of any
options, contracts, agreements, liens, security interests, or other
encumbrances.

 

3.2 No Public Sale or Distribution. The Holder is acquiring the Exchange Note in
the ordinary course of business for its own account and not with a view toward,
or for resale in connection with, the public sale or distribution thereof;
provided, however, that by making the representations herein, the Holder does
not agree to hold the Exchange Note, or the shares of Common Stock into which
such securities are convertible, for any minimum or other specific term and
reserves the right to dispose of the Exchange Note and the Underlying Shares at
any time in accordance with an exemption from the registration requirements of
the Securities Act and applicable state securities laws. Except as contemplated
herein, the Holder does not presently have any agreement or understanding,
directly or indirectly, with any person to distribute, or transfer any interest
or grant participation rights in, the Original Notes or the Exchange Note.

 

3.3 Accredited Investor and Affiliate Status. The Holder is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act. The Holder is not, and has not been, for a period of at least
three months prior to the date of this Agreement (a) an officer or director of
the Company, (b) an “affiliate” of the Company (as defined in Rule 144) (an
“Affiliate”) or (c) a “beneficial owner” (as defined for purposes of Rule 13d-3
of the Exchange Act) of more than 10% of the Common Stock.

 

3.4 Reliance on Exemptions. The Holder understands that the Exchange is being
made in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to complete the Exchange and to
acquire the Exchange Note.

 



17

 

 

3.5 Information. The Holder has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the Exchange which have been requested by the Holder. The Holder has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to the Holder, and the Holder has not relied on
any statement of the Company not contained in such documents in connection with
the Holder’s decision to enter into this Agreement and the Exchange.

 

3.6 Risk. The Holder understands that its investment in the Exchange Note
involves a high degree of risk. The Holder is able to bear the risk of an
investment in the Exchange Note including, without limitation, the risk of total
loss of its investment. The Holder has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to the Exchange. There is no assurance that the Exchange Note or
any securities into which the Exchange Note may convert will continue to be
quoted, traded or listed for trading or quotation on the OTC Pink or on any
other organized market or quotation system.

 

3.7 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement in connection with the Exchange or the
fairness or suitability of the investment in the Exchange Note, nor have such
authorities passed upon or endorsed the merits of the Exchange Note.

 

3.8 Organization; Authorization. The Holder is duly organized, validly existing
and in good standing under the laws of its state of formation and has the
requisite organizational power and authority to enter into and perform its
obligations under this Agreement.

 

3.9 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with its terms. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby (including, without limitation, the irrevocable surrender of
each of the Original Notes) will not result in a violation of the organizational
documents of the Holder.

 

3.10 Prior Investment Experience. The Holder acknowledges that it has prior
investment experience, including investment in securities of the type being
exchanged, including each of the Original Notes and the Exchange Note, and has
read all of the documents furnished or made available by the Company to it and
is able to evaluate the merits and risks of such an investment on its behalf,
and that it recognizes the highly speculative nature of this investment.

 



18

 

 

3.11 Tax Consequences. The Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange. The Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.

 

3.12 No Registration, Review or Approval. The Holder acknowledges, understands
and agrees that the Exchange Note is being exchanged hereunder pursuant to an
exchange offer exemption under Section 4(a)(2) of the Securities Act.

 

Section 4. Conditions Precedent to Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Holder with prior
written notice thereof:

 

4.1 Delivery. The Holder shall have delivered to the Company each of the
Original Notes.

 

4.2 No Prohibition. No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement; and

 

4.3 Representations. The accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Holder contained
herein (unless as of a specific date therein);

 

Section 5. Conditions Precedent to Obligations of the Holder. The obligation of
the Holder to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

5.1 No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement;

 

5.2 the representations and warranties of the Company herein (i) shall be true
and correct in all material respects when made and on the Closing Date (unless
as of a specific date therein) for such representations and warranties contained
herein that are not qualified by “materiality” or “Material Adverse Effect” and
(ii) shall be true and correct when made and on the Closing Date (unless as of
specific date therein) for such representations and warranties contained herein
that are qualified by “materiality” or “Material Adverse Effect”;

 



19

 

 

5.3 all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

5.4 from the date hereof to the Closing Date, trading in the Company’s Common
Stock shall not have been suspended by the SEC or any Trading Market and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Holder makes it impracticable or inadvisable to
purchase the Exchange Note at the closing of the Exchange.

 

Section 6. Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Exchange Note may be tacked on the
holding period of each of the Original Notes, and the Company agrees not to a
position contrary to this Section 6.

 

Section 7. Other Agreements between the Parties.

 

7.1 Public Information Failure. At any time during the period commencing from
the date hereof and ending at such time that the Exchange Note and Underlying
Shares may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, as partial liquidated damages and not as a penalty, by reason
of any such delay in or reduction of its ability to sell the Underlying Shares,
an amount in cash equal to two percent (2.0%) of the aggregate principal amount
of Exchange Note of the Holder’s Exchange Note on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Holder to transfer the Underlying
Shares pursuant to Rule 144.  The payments to which a Holder shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.”  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) business day
after the event or failure giving rise to the Public Information Failure
Payments is cured.  In the event that the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit the Holder’s right to
pursue actual damages for the Public Information Failure, and the Holder shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 



20

 

 

7.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the Exchange of the
Original Notes in a manner that would require the registration under the
Securities Act of the sale of the Exchange Note or that would be integrated with
the offer of the Exchange Note for purposes of the rules and regulations of any
Trading Market such that it would require Company shareholder approval prior to
the closing of such other transaction unless such shareholder approval is
obtained before the closing of such subsequent transaction.

 

7.3 Current Report on Form 8-K.

 

(i) The Company shall, by 9:00 a.m. (New York City time) on the second Trading
Day immediately following the date hereof, file with the SEC a Current Report on
Form 8-K, including the Transaction Documents as exhibits thereto. From and
after the issuance of such Current Report on Form 8-K, the Company represents to
the Holder that it shall have publicly disclosed all material, non-public
information delivered to the Holder by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees or agents in
connection with the transactions contemplated by the Transaction Documents. The
Company and the Holder shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor the Holder shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Holder, or without the prior consent of the Holder,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Holder, or
include the name of the Holder in any filing with the SEC or any regulatory
agency or Trading Market, without the prior written consent of the Holder,
except: (a) as required by federal securities law in connection with the filing
of final Transaction Documents with the SEC and (b) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Holder with prior notice of such disclosure permitted
under this clause (b).

 



21

 

 

(ii) Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, which shall be disclosed
pursuant to Section 7.3(i), and any notice required to be made pursuant to
Sections 7.19 and 7.22 hereof or any Transaction Document, to which notices the
Holder hereby consents, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide the Holder or its agents or
counsel with any information that constitutes, or that the Company reasonably
believes constitutes, material non-public information, unless prior thereto the
Holder shall have consented to the receipt of such information and agreed with
the Company to keep such information confidential. The Company understands that
the Holder may be relying on the foregoing covenant in effecting transactions in
securities of the Company. To the extent that the Company delivers any material,
non-public information to the Holder without the Holder’s consent, the Company
hereby covenants and agrees that the Holder shall not have any duty of
confidentiality to Company, any of its Subsidiaries, or any of their respective
officers, directors, agents, employees or Affiliates, or a duty to the Company,
and its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates not to trade on the basis of such material, non-public
information, provided that the Holder shall remain subject to applicable law. To
the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. the Holder shall not have
any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands that the Holder may be relying on the
foregoing covenants and obligations in effecting transactions in securities of
the Company.

 



22

 

 

7.4 Indemnification of Holder. Subject to the provisions of this Section 7.4,
the Company will indemnify and hold the Holder and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the Holder
Parties in any capacity, or any of them or their respective affiliates, by any
stockholder of the Company who is not an Affiliate of such Holder Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon understandings such Holder Party may have with
any such stockholder outside of the Transaction Documents). If any action shall
be brought against any Holder Party in respect of which indemnity may be sought
pursuant to this Agreement, such Holder Party shall promptly notify the Company
in writing, and the Company shall have the right to assume the defense thereof
with counsel of its own choosing reasonably acceptable to the Holder Party. Any
Holder Party shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Holder Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Holder Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Holder
Party under this Agreement (y) for any settlement by an Holder Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Holder Party’s breach of any
of the representations, warranties, covenants, securities law violations, fraud,
or agreements made by such Holder Party in this Agreement or in the other
Transaction Documents. The indemnification required by this Section 7.4 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Holder Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

7.5 Certain Transactions and Confidentiality. The Holder covenants that neither
it, nor any affiliate acting on its behalf or pursuant to any understanding with
it, will execute any Short Sales (as defined below) of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending on the date that the Exchange Note is no longer outstanding (provided
that this provision shall not prohibit any sales made where a corresponding
Notice of Conversion is tendered to the Company and the shares of Common Stock
received upon such conversion or exercise are used to close out such sale) (a
“Prohibited Short Sale”). The Holder covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the press release described in Section 7.3, the Holder will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents. Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) the Holder
makes no representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement and the Transaction Documents are
first publicly announced pursuant to the press release as described in Section
7.3, (ii) except for a Prohibited Short Sale, the Holder shall not be restricted
or prohibited from effecting any transactions in any securities of the Company
in accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement and the Transaction Documents are
first publicly announced pursuant to the press release as described in Section
7.3, and (iii) the Holder shall have any duty of confidentiality to the Company
or its Subsidiaries after the issuance of the press release as described in
Section 7.3. For purposes of this section, “Short Sales” means all “short sales”
as defined in Rule 200 of Regulation SHO under the Exchange Act.

 



23

 

 

7.6 Replacement of Securities. If any certificate or instrument evidencing the
Exchange Note is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement.

 

7.7 Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Holder in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to the Holder with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by the
Holder to the unpaid principal balance of any such indebtedness or be refunded
to the Company, the manner of handling such excess to be at the Holder’s
election.

 

7.8 Maintain Listing. The Company shall at all times maintain a listing for its
Common Stock on a Trading Market and ensure no regulatory or judicial stop
orders are entered against trading its Common Stock.

 



24

 

 

7.9 Judgments. The Company shall ensure that no monetary judgment, writ or
similar final process shall be entered or filed against the Company, any
subsidiary or any of their respective property or other assets for more than
$500,000, and such judgment, writ or similar final process shall remain
unvacated, unbonded or unstayed for a period of forty-five (45) calendar days.

 

7.10 Insurance. The Company shall maintain such insurance as may be required by
law and such other insurance to the extent and such hazards and liabilities as
is customarily maintained by companies similarly situated.

 

7.11 Financial Statements and Certificates. Commencing on the Closing Date and
until all the Liabilities are paid in full under this Agreement, while any
amounts are owed to the Holder from the Company (including, but not limited to,
any Liability), the Company shall continue to remain current in its filing
obligations under the Exchange Act, including, without limitation, with respect
to all SEC Reports.

 

7.13 Taxes and Liabilities. The Company shall pay when due all material taxes,
assessments and other liabilities except as contested in good faith and by
appropriate proceedings and for which adequate reserves in conformity with GAAP
have been established.

 

7.14 Maintenance of Business; Company Names. The Company shall (i) keep all
property and systems useful and necessary in its business in good working order
and condition, (ii) preserve its existence, rights and privileges in the
jurisdiction of its organization or formation, as set forth on the SEC Reports
and become or remain, and cause each of its Subsidiaries to become or remain,
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, (iii) not operate in any business
other than a business substantially the same as the business as in effect on the
date of this Agreement; provided, however, that it may change its jurisdiction
of organization or formation establishment upon thirty (30) days’ prior written
notice to the Holder.

 

7.15 Employee Benefit Plans, Etc. The Company shall (i) maintain each plan
and/or each employee benefit plan as to which it may have any liability in
substantial compliance with all applicable requirements of law and regulations;
(ii) make all payments and contributions required to be made pursuant to such
Plans and/or plans in a timely manner; and (iii) neither establish any new Plan
and/or employee benefit plan, agree or contribute to any Plan and/or
multi-employer plan nor amend any existing Plan and/or employee pension benefit
plan in a manner that would increase its obligation to contribute to such Plan
and/or plan.

 

7.16 Good Title. The Company shall at all times maintain good and marketable
title to all of its assets necessary for the operation of its business.

 



25

 

 

7.17 Maintenance of Intellectual Property Rights. The Company will take all
reasonable action necessary or advisable to maintain all of the Intellectual
Property Rights of the Company that are necessary or material to the conduct of
its business in full force and effect.

 

7.18 Locations. The Company shall give the Holder thirty (30) days’ prior
written notice of a change in its jurisdiction of organization or the location
of its Chief Executive Office or sole place of business or principal residence.

 

7.19 Notices. The Company shall, after receipt of knowledge thereof, give prompt
written notice to the Holder of:

 

(i)the occurrence of any Event of Default or any event that with the passage of
time or the giving of notice or both would become an Event of Default;

 

(ii)any litigation, investigation or proceeding that may exist at any time
between the Company and any governmental authority that, in either case, if not
cured or if adversely determined, as the case may be, could have a Material
Adverse Effect;

 

(iii)any litigation or proceeding affecting the Company (A) in which the amount
involved is $250,000 or more, (B) in which injunctive and/or other equitable
relief is sought and/or (C) that relates the Holder, any Transaction Document
and/or any of the transactions contemplated by any Transaction Document;

 

(iv)any Lien (other than security interests created hereby or Permitted Liens)
and/or any Indebtedness other than Indebtedness related to the Transaction
Documents or Permitted Indebtedness; and

 

(v)Any matter, development and/or event that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including any such matter
arising from: any breach or non-performance of, or any default or event of
default under the Transaction Documents and/or any other material agreements
that the Company is a party to and/or any of its property is bound by.

 

Each notice pursuant to this Section 7.19 shall be accompanied by a statement of
the Company setting forth details of the occurrence referred to therein and
stating what action the Company proposes to take with respect thereto.

 



26

 

 

7.20 Environmental Laws. The Company shall (i) comply in all material respects
with, and endeavor to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable all laws, rules, orders,
regulations, statutes, ordinances, guidelines, codes, decrees, or other legally
enforceable requirements (including, without limitation, common law) of any
international authority, foreign government, the United States, or any state,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect (“Environmental Laws”), and
obtain and comply in all material respects with and maintain, and endeavor to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, and (ii)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all governmental authorities regarding Environmental Laws.

 

7.21 Restriction on Redemption and Dividends. Except to the Holder, the Company
shall not, directly or indirectly, redeem, repurchase or declare or pay any
dividend or distribution on any of its capital stock whether in cash, stock
rights and/or property, except as set forth in the SEC Reports.

 

7.22 Restriction on Transfer of Assets. The Company shall not, directly or
indirectly, sell, lease, license, assign, transfer, spin-off, split-off, close,
convey or otherwise dispose of any assets or rights of the Company owned or
hereafter acquired whether in a single transaction or a series of related
transactions, other than sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company in
the ordinary course of business; provided, however, that, in the event that the
Company wishes to effect a transaction under this Section 7.22, it shall, prior
to undertaking such effort, provide the Holder with a high-level understanding
of the objectives and ideal terms of such anticipated transaction the (“Initial
Notice”). No fewer than four (4) Trading Days prior to the execution of each of
a binding term sheet and definitive documentation, the Company shall deliver to
the Holder a written notice of any material terms and/or changes since the prior
notice given to the Company and shall include a term sheet or similar document
relating thereto as an attachment. Thereafter, upon receipt of draft execution
copies of such definitive documentation, the transaction shall be subject to the
Holder’s consent, which consent will not be unreasonably withheld. The Company
shall file a Current Report on Form 8-K no later than 9:30 am (EDT) on the next
Trading Day following the execution of any such documentation. The Holder
acknowledges that any of the foregoing information relating to the anticipated
transaction may constitute material non-public information, consents to the
receipt such information and agrees not to transfer any interest in any
securities of the Company from the time of the Initial Notice through that
filing of such Form 8-K.

 

7.23 Indebtedness. The Company shall not incur or permit to exist any
Indebtedness, except for Permitted Indebtedness or Indebtedness otherwise
consented to by the Holder.

 



27

 

 

7.24  Liens. The Company shall not create or permit to exist any Liens or
security interests with respect to any assets, whether now owned or hereafter
acquired and owned, except for Permitted Liens.

 

7.25 Guaranties, Loans or Advances. The Company shall not become or be a
guarantor or surety of, or otherwise become or be responsible in any manner with
respect to any undertaking of any other Person, or make or permit to exist any
loans or advances to or investments in any other Person, except for the
endorsement, in the ordinary course of collection, of instruments payable to it
or to its order.

 

7.26 Violation of Law. The Company shall not violate any law, statute,
ordinance, rule, regulation, judgment, decree, order, writ or injunction of any
federal, state or local authority, court, agency, bureau, board, commission,
department or governmental body if such violation could have a Material Adverse
Effect.

 

7.27 Use of Proceeds. The Company shall not permit any proceeds of the Notes to
be used either directly or indirectly for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying any margin stock” within the
meaning of Regulation U, as amended from time to time, of the Board of Governors
of the Federal Reserve System.

 

7.28 Hedge Agreements. The Company shall not enter into any hedge agreement
other than hedge agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates.

 

7.29 Transactions with Affiliates. The Company shall not directly and/or
indirectly enter into, renew, extend or be a party to, any transaction or series
of related transactions (including, without limitation, lending funds to an
Affiliate and/or borrowing funds from any Affiliate, the purchase, sale, lease,
transfer or exchange of property, securities or assets of any kind or the
rendering of services of any kind) with any officer, director, Affiliate and/or
any Affiliate of such person if such transaction or series of related
transactions could have a Material Adverse Effect.

 

7.30 Subsidiaries. Without the consent of the Holder, which consent shall not be
unreasonably withheld, delayed, denied, or conditioned, the Company shall
neither, and shall not permit any Subsidiary to, create or acquire any
additional Subsidiary nor permit any Subsidiary to, sell, assign or otherwise
dispose of any Equity Interests in any Subsidiary to any Person.

 



28

 

 

7.31 Most Favored Nation Status. At any time during the period commencing from
the date hereof and ending at such time that the Exchange Note and Underlying
Shares are no longer held by the Holder, if the Company effects a Subsequent
Offering (as defined in the Exchange Note) following an initial Subsequent
Offering, if the Holder then holding such securities reasonably believes that
the terms and conditions appurtenant to such issuance or sale are more favorable
to such investors than were granted to the Holder pursuant to the Transaction
Documents, the Holder may elect, in its sole discretion, in lieu of cash
consideration (or whatever form of consideration is payable in such Subsequent
Offering) to tender all or some of the Exchange Note then held by the Holder to
the Company for the purchase of any securities issued in such Subsequent
Offering on a $1.00 for $1.00 basis based on the then outstanding Principal
Amount of such Exchange Note, along with any accrued but unpaid interest,
liquidated damages and other amounts owing thereon, and the effective price at
which such securities were sold in such Subsequent Offering so as to give the
Holder the benefit of such more favorable terms and provisions, upon notice to
the Company by the Holder within five (5) Trading Days after the Company’s
disclosure of such issuance or sale; provided, however, that this Section 7.32
shall not apply with respect to an Exempt Issuance.

 

7.32 Fees and Expenses. On the Closing Date, all direct and indirect costs and
expenses of the Holder related to the negotiation, due diligence, preparation,
closing, and all other items regarding or related to this Agreement and the
other Transaction Documents and all of the transactions contemplated herein
and/or therein including, but not limited to the legal fees and expenses of the
Holder’s legal counsel (collectively, the “Holder’s Expenses”), shall be due and
payable from the Company to the Holder. The Company and the Holder agree that
Holder’s legal counsel, Robinson Brog Leinwand Greene Genovese & Gluck P.C.,
shall be paid $25,000 on the Closing Date for its legal services.

 

Section 8. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed under the laws of the state of New York, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction. The Company and the Holder each
hereby agrees that all actions or proceedings arising directly or indirectly
from or in connection with this Agreement shall be litigated only in the Supreme
Court of the State of New York or the United States District Court for the
Southern District of New York located in New York County, New York. The Company
and the Holder each consents to the exclusive jurisdiction and venue of the
foregoing courts and consents that any process or notice of motion or other
application to either of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts. THE
COMPANY AND THE HOLDER EACH HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

 



29

 

 

Section 9. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that an electronic or facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if such signature were an original,
not an electronic or facsimile, signature, as applicable.

 

Section 10. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 11. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 12. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rules of strict construction will be applied against any party
hereto.

 

Section 13. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
respective affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties hereto with respect to
the matters covered herein and therein. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holder. No provision hereof may be waived other than by an instrument in writing
signed by the party hereto against whom enforcement is sought.

 

Section 14. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one calendar day (excluding
Saturdays, Sundays, and national banking holidays) after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same.

 

The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Spectrum Global Solutions, Inc.

300 Crown Oak Centre

Longwood, Florida 32750

Attn: Roger Ponder, Chief Executive Officer

 

If to the Holder:

 

Dominion Capital LLC

256 West 38th Street, 15th Floor

New York NY 10018

Attn: Mikhail Gurevich, Managing Partner

 

or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

 



30

 



 

Section 15. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, including any purchaser(s) of the Exchange Note. The Holder may assign
some or all of its rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be the Holder hereunder with respect to
such assigned rights.

 

Section 16. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

Section 17. Survival of Representations. The representations and warranties of
the Company and the Holder contained in Sections 2 and 3, respectively, will
survive the closing of the transactions contemplated by this Agreement.

 

Section 18. Further Assurances. Each party hereto shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party hereto may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Page Follows]



31

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.

 

SPECTRUM GLOBAL SOLUTIONS, INC.         By:       Name: Roger Ponder     Title: 
Chief Executive Officer  



  

[Company signature page to the Exchange Agreement]

 



32

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.

 



DOMINION CAPITAL LLC         By:       Name: Mikhail Gurevich     Title: 
Managing Partner     Fax: 708-844-2883     Email: mikhail@domcapllc.com  

 

[Holder signature page to the Exchange Agreement]

 



33



 

